DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 6 of the response, filed 08/26/2021, with respect to the rejection of Claims 17-18 under 35 U.S.C. §112(b), have been fully considered and are persuasive.  The indefiniteness has been removed from Claims 17-18; therefore, the rejection of Claims 17-18 under 35 U.S.C. §112(b) has been withdrawn.
Applicant’s arguments, see Pages 7-11 of the response, filed 08/26/2021, with respect to the rejection(s) of claim(s) 1-5 and 7-18 under 35 U.S.C. §103, have been fully considered and are persuasive.  The previously cited prior art fails to disclose the claimed panel of amended Claim 1.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Levine (US Patent No: 3,540,967).
Applicant's arguments filed 08/26/2021, regarding new Claims 19-20, have been fully considered but they are not persuasive.  The applicant argues that neither Kohn nor Tangager, either alone or in combination, disclose the limitation of the polymer film being fiberless and a polymer material of the polymer film having adhesive properties such that the polymer film is configured to adhere to the surface.  The applicant argues that Tangager only teaches polymer layers without fiber reinforcement and that Tangager contains no description or teaching that a polymer material of the film has adhesive properties.  Therefore, the applicant argues that Claims 19-20 are allowable.  The Office respectfully disagrees.  Kohn and Tangager, in combination, teach a polymer film having the same structure as the claimed polymer film, and when the .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-14 and 17 disclose the limitations of the polymer film being attached to the surface of the panel by applying pressure “and/or heat” and the polymer film being a “hotmelt applied directly to the surface”.  However, Claims 1 and 12 disclose the polymer film being configured to adhere to the surface by “heatless pressure”.  Therefore, it is unclear how the heatless pressure. 
For the purposes of compact prosecution, the polymer film is being treated as being a thermoplastic (Claim 17) and attached to the surface by applying pressure (Claims 13-14).
Claim 18 is rejected due to its dependence upon rejected Claim 17.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, and 7-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levine (US Patent No: 3,540,967).
Regarding Claim 1: Levine discloses a flexible balsa wood panel (Figure 7, No. “BB”; Column 2, Lines 25-26) for a rotor blade of a wind turbine.  The panel comprises a plurality of balsa wood modules (“BB”) and a polymer film (Figure 6, No. “S”; Column 3, Lines 41-43) which is attached to a surface of each balsa wood module to connect the balsa wood modules together (Figures 6-7), wherein the polymer film includes a pressure-sensitive adhesive (“L”) configured to adhere to the surface by heatless pressure applied to the pressure-sensitive adhesive (Column 5, Lines 8-11).
Regarding Claim 3: Levine discloses the flexible balsa wood panel according to Claim 1, wherein the polymer film is monolayered (Figures 6-7).
Regarding Claim 5: Levine discloses the flexible balsa wood panel according to Claim 1, wherein the polymer film comprises an adhesive face (Figure 7, face with 
Regarding Claim 7: Levine discloses the flexible balsa wood panel according to Claim 1, wherein the balsa wood modules are arranged in a matrix pattern (Figures 6-7).
Regarding Claim 8: Levine discloses the flexible balsa wood panel according to Claim 1, wherein the balsa wood modules are square-shaped (Figures 6-7).
Regarding Claim 9: Levine discloses the flexible balsa wood panel according to Claim 1, wherein between the balsa wood modules are arranged first cuts and second cuts, and wherein the first cuts are arranged perpendicular to the second cuts (Figures 5-7).
Regarding Claim 10: Levine discloses a rotor blade for a wind turbine, comprising at least one flexible balsa wood panel according to Claim 1 (Levine: taking the broadest reasonable interpretation of the rotor blade structure, which in Claim 10 is simply the structure of the flexible balsa wood panel, since no other structure for the rotor blade is disclosed).
Regarding Claim 11: Levine discloses a wind turbine comprising at least one flexible balsa wood panel according to Claim 1 (Levine: taking the broadest reasonable interpretation of the wind turbine structure, which in Claim 11 is simply the structure of the flexible balsa wood panel, since no other structure for the wind turbine is disclosed).
Regarding Claim 12: Levine discloses a method for producing a flexible balsa wood panel (“BB”) for a rotor blade of a wind turbine.  The method comprises the steps of: a) providing a rigid balsa wood panel (“BB”), b) attaching a polymer film (“S”) to a 
Regarding Claim 13: Levine discloses the method according to Claim 12, wherein in step b) the polymer film is attached to the surface of the rigid balsa wood panel by applying pressure (Column 4, Lines 74-75; Column 5, Lines 1 & 8-11).
Regarding Claim 14: Levine discloses the method according to Claim 13, wherein the pressure is applied by a roller (Figure 6, No. 48; Column 4, Lines 74-75; Column 5, Lines 1 & 8-11).
Regarding Claim 15: Levine discloses the method according to Claim 12, wherein in step b) the polymer film is attached to the surface of the rigid balsa wood panel by directly extruding the polymer film onto the surface (Figure 5).
Regarding Claim 16: Levine discloses a wind turbine (taking the broadest reasonable interpretation of the wind turbine structure, which in Claim 16 is simply the structure of the flexible balsa wood panel, since no other structure for the wind turbine is disclosed), comprising a rotor blade (taking the broadest reasonable interpretation of the rotor blade structure, which in Claim 16 is simply the structure of the flexible balsa wood panel, since no other structure for the rotor blade is disclosed), wherein the rotor blade comprises at least one flexible balsa wood panel (Figures 6-7), wherein the flexible balsa wood panel includes a plurality of balsa wood modules (“BB”) and a polymer film (“S”; Column 3, Lines 41-43) which is attached to a surface of each balsa wood module to .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine in view of Tangager (WO 2017/114528 A1).
Regarding Claim 2: Levine discloses the flexible balsa wood panel according to Claim 1; however, Levine fails to disclose the polymer film being unreinforced.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the polymer film of Kohn unreinforced, as taught by Tangager, for the purpose of making the polymer film cheaper to produce (as evidenced by Fong, US Publication No: 2013/0195617, in Paragraph [0034], Lines 10-11).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine in view of Kohn (US Patent No: 4,568,585).
Regarding Claim 4: Levine discloses the flexible balsa wood panel according to Claim 1; however, Levine fails to disclose wood fibers of the balsa wood modules being arranged perpendicular to the surface of the balsa wood modules.
Kohn teaches a flexible balsa wood panel (Figure 3, No. 10) for a rotor blade, the panel comprising a plurality of balsa wood modules (11), wherein wood fibers of the balsa wood modules are arranged perpendicular to the surface of the balsa wood modules (Column 4, Lines 20-23).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the balsa wood modules of the panel of Kohn in for the balsa wood modules of the panel of Levine.  Both pluralities of balsa wood modules are known elements, and substituting the balsa wood modules of Kohn in for the balsa wood modules of Levine still results in a balsa wood panel comprising a plurality of balsa wood modules and a polymer film attached to a surface of .
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine in view of Grove-Nielsen (US Patent No: 9,421,742) (hereinafter referred to as Grove).
Regarding Claim 17: Levine discloses the flexible balsa wood panel according to Claim 1, wherein the polymer material of the polymer film has adhesive properties (Column 4, Lines 69-71); however, Levine fails to disclose the polymer film being a thermoplastic applied directly to the surface.
Grove teaches a balsa wood panel (Figure 7, No. 6) for a wind turbine blade, wherein a thermoplastic layer (4) is applied directly to the surface of the panel (Figure 7; Column 9, Lines 65-67).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the polymer film of the panel of Levine a thermoplastic applied directly to the surface of the panel, as taught by Grove, for the purpose of improving the stiffness and strength of the polymer film (Column 10, Lines 1-5).
Regarding Claim 18: Levine, as modified by Grove, discloses the flexible balsa wood panel for a rotor blade of Claim 17, wherein the polymer film has a melting temperature that is equal to or higher than a maximum blade curing temperature of the .
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohn in view of Tangager.
Regarding Claim 19: Kohn discloses a flexible balsa wood panel (Figure 3, No. 10) for a rotor blade of a wind turbine, comprising a plurality of balsa wood modules (11) and a polymer film (13; Column 5, Lines 10-11) which is attached to a surface of each balsa wood module to connect the balsa wood modules together (Column 5, Lines 10- 13).  Kohn, however, fails to disclose the polymer film being fiberless and a polymer material of the polymer film having adhesive properties such that the polymer film is configured to adhere to the surface.
Tangager teaches a polymer film (Figure 1, No. 2; Page 8, Lines 22-25) for use on a wind turbine blade, wherein the polymer film is fiberless (Page 8, Lines 22-24; Page 19, Lines 25-27).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the polymer film of Kohn fiberless, as taught by Tangager, and thus make the polymer material of the film with adhesive properties such that the polymer film is configured to adhere to the surface (properties of the material – if the structure of the prior art is identical to the claimed structure, then the prior art comprises the same properties as the claimed structure. See MPEP 2112.01), for the purpose of making the polymer film cheaper to produce (as evidenced by Fong, US Publication No: 2013/0195617, in Paragraph [0034], Lines 10-11).
Regarding Claim 20: Kohn, as modified by Tangager, discloses a wind turbine comprising the flexible balsa wood panel according to Claim 19 (Kohn: taking the broadest reasonable interpretation of the wind turbine structure, which in Claim 11 is simply the structure of the flexible balsa wood panel, since no other structure for the wind turbine is disclosed).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL L SEHN/Primary Examiner, Art Unit 3745